Daniels, J.
The conviction took place under subdivision 1 of section 282 of the Penal Code, by which it has been provided, that, “ a person who takes a female under the age of *136sixteen years, without the consent of her father, mother, guardian, or other person, having legal charge of her person, for the purpose of marriage, prostitution, or sexual intercourse, is guilty of the crime of abduction.”
The evidence showed that the defendant was the proprietor of 141 Chatham street, which was in part maintained as a house of prostitution. The complaining witness went to this house in the latter part of July, 1884, and remained there to near the end of August.
She approached the place with a companion, and as she went inside she inquired of the defendant, how much it was to see the entertainment. He replied, “ Nothing, my little dear, come in.” She then went into the place, and he treated them both to soda-water, and asked if they were going to stay. The other girl said “ no,” but the complaining witness said “yes,” and then the defendant took them up-stairs. They went into a room where he showed them a dress, which he asked the witness if she wanted to put on, and both herself and her companion answered “ no.” They were with him in the room about twenty minutes, and during that time, her evidence is that he had connection with both of them. She remained in the place having sexual intercourse with persons visiting it as long as she was there.
It has been urged that what was said by the defendant to the prosecuting witness did not prove that he took her into his place. But the statute does not require a manual, or forcible, taking to create the crime. It is sufficient for that purpose that she may have entered his place and remained there at his solicitation and by his influence.
This subject has been repeatedly examined in cases arising under a statute enacted in this respect, in the same language as is contained in this provision of the Penal Code, in England, and it has there been held that a taking by physical force is not necessary, but it is sufficient if such moral force is used as to create a willingness on the girl’s part to enter into and remain an inmate of the defendant’s house. Regina v. Handley, 1 Foster & Fin. 648.
The same point was examined in preceding cases which repeatedly held, that any persuasion or inducement controlling *137the action of the person designed to be protected would be sufficient to bring the case within the language of the act. Queen v. Biswell, 2 Cox, 279; Regina v. Manktelon, 6 Cox, 143; Regina v. Kipps, 4 Cox, 167; Regina v. Baillie, 8 Cox, 238 ; Regina v. Olifier, 10 Cox, 402.
Under this construction of the law, what the defendant said to the complaining witness was sufficient to sustain the conclusion of the jury, that he did take her into his house; and that she was kept there, as the indictment has charged, for the purpose of prostitution, was equally as clear under the evidence given upon the trial.
In the submission of the case to the jury the learned recorder followed this view of the statute, holding that persuasion, or inducement, on the part of the defendant, was sufficient to bring the case within its provisions, and whether this influence or inducement was exercised by him was left to be determined as a question of- fact by them. It was not necessary, therefore, that he should have repeated what was said upon this subject to the jury in answer to the requests made on behalf of the defendant, which in substance applied for such a repetition. The first and third requests therefore were properly denied, for the reason that they had been included in the charge as it was given to the jury. The evidence of the girl and her mother was positive that she was under the age of sixteen years at the time she went to, and while she remained at the defendant’s place; and the jury could well take into consideration the appearance of the girl herself, as a fact having some bearing upon the probable accuracy of this testimony.
The last request was properly denied, for the reason that it asked the court to hold that the defendant did not take the girl to his place for the purpose of prostitution. The evidence tended to show the contrary, and it was for the jury to determine whether it so far established the fact as to render it their duty to regard it as proved in the case. They adopted that view, and it cannot be said that the evidence was deficient in any respect in supporting it. There was no error in receiving proof of the business of this house as it was stated to be during the latter part of the month of August and in the following month of September, for it tended to exhibit its con*138dition to be the same as that which had been described in the evidence of the complaining witness herself, which on this subject met with no contradiction whatever in the case.
The house was undoubtedly, from the facts stated by her, a house of prostitution, and she was detained there as one of its inmates in this business. No more than that was shown upon the subsequent occurrences mentioned by the witness, whose evidence, to some extent at least, tended to confirm the statements of the principal witness.
No injury could have resulted to the defendant by the reference to the additional circumstance that the girl was kept at this house for the purpose of sexual intercourse. The term was used in the submission of the case to the jury, as the equivalent of the preceding phrase “ prostitution.”
They were used as words of equal import, and were probably so understood by the jury. If any misapprehension could have arisen concerning their use, the attention of the court should have been called to this fact at the time, when a corrective by way of further explanation would readily have been added. As the evidence was given, its direct tendency was to show that the defendant maintained a house of prostitution at this place, and that this girl was induced by him to enter it and to remain as one of its inmates for purposes of prostitution; and no harm whatever could have resulted to him in the disposition of the case from the further allusions made by the recorder to this business by the use of different but equivalent terms.
There was evidence in the case tending, to corroborate the testimony of this girl. That evidence shows that she was at the house, with the consent and approval of the defendant, who endeavored to conceal the fact afterwards that she was there detained, and that she was there with his approval to follow the occupation of a prostitute. This testimony had a direct tendency to prove that her statement concerning the manner in which she had been induced to go into the house and remain there was entitled to credit.
Sufficient was shown certainly to submit the question to the jury under the provision of the Code requiring that some corroborative evidence should be given to sustain her testimony *139indicating the commission of the crime by the violation of this section of the Penal Code.
No legal ground has been found in the case for interfering with the result reached by the jury, and the judgment should be affirmed.
Davis, P. J., and Brady, J., concur.